Rehearing denied December 17, 1929                        ON PETITION FOR REHEARING                               (283 P. 14)
By its petition for rehearing, it is urged on behalf of the appellant that in this, an action for deceit, the measure of damage is the difference in the amount of the price agreed to be paid for the lot and its market value and that, since the record contains no evidence of the value of the lot, plaintiff's judgment for the amount she has paid thereon cannot be sustained.
In actions to recover damages for deceit, inducing the purchase of property, the general rule is that the measure of damage is the difference between the amount agreed to be paid and the value of the purchased property. But that rule applies only where property has been purchased or has been contracted to be purchased in which case the bringing of an action for deceit is an affirmance of the contract. But the rule has no application in this case for the undisputed evidence shows that the owner of the property *Page 382 
upon which the payment was made never conveyed or contracted to convey the property to plaintiff. It is true that the agent purporting to sell the property, in a receipt for part of the money paid by plaintiff, stated the amount to be paid for the lot and the terms of payment but the receipt also provided that the contemplated sale was subject to approval by the owner, after which a contract was to be entered into by the owner. Under plaintiff's uncontradicted testimony, no contract was entered into by the owner for the sale of the property to plaintiff and, so far as the record shows, the acts of the agent have never been ratified or approved and plaintiff has received nothing from any one in consideration of the moneys paid. Under these circumstances, the true measure of damage, she having been induced to part with her money without consideration and because of fraud practiced upon her, is the amount of the money she has been induced to pay.
The petition for rehearing will, therefore, be denied.
REHEARING DENIED.